Case: 09-11214   Document: 00511194347    Page: 1   Date Filed: 08/04/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                  August 4, 2010
                                  No. 09-11214
                                                                  Lyle W. Cayce
                                                                       Clerk
TRUK INTERNATIONAL FUND LP

                                            Plaintiff-Appellant

v.

DAVID W. WEHLMANN; RANDALL BOYD; DONALD W. NIEMIEC; ROBERT
L. GAUDIN; WILLIAM O. POWELL, III; CANACCORD ADAMS INC;
CANACCORD CAPITAL CORPORATION; CANO PETROLEUM, INC.; S.
JEFFREY JOHNSON; MORRIS B. SMITH; BEN DAITCH; MICHAEL J.
RICKETTS; PATRICK MCKINNEY,

                                            Defendants-Appellees


                  Appeal from the United States District Court
                       for the Northern District of Texas
                          USDC No. 4:09-CV-00308-A


Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.
PER CURIAM:*
        Truk International Fund, LP (“Truk”), a mutual fund, appeals the district
court’s order dismissing its class action complaint, in which Truk alleged
violations of sections 11, 12(a)(2) and 15 of the Securities Act of 1933 by Cano
Petroleum, Inc., various individual defendants who are officers or directors of



       *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
   Case: 09-11214   Document: 00511194347 Page: 2       Date Filed: 08/04/2010
                                No. 09-11214

Cano (collectively “Cano”), and the underwriters of the offering, related to an
offering of Cano securities. We have reviewed the record and the parties’ briefs
and oral arguments. We AFFIRM essentially for the reasons given by the able
district court.




                                       2